Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 7/26/2022, the amendment/reconsideration has been considered.  Claims 1-10, 12-17, and 21-24 are pending for examination.
Response to Arguments
Applicant's arguments are moot in light of the new ground of rejections set forth below. 
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
5.	Claims 1-4, 7-10, 12-13, 17, and 21-22 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Yang et al (US 20210092647, submitted by IDS dated October 24, 2022).
As to claim 1, Yang discloses a system, comprising:
a radio-based network operated by a cloud service provider for a customer (figure 1; figure 7, [0013]-[0014]);
a data-processing network function in the radio-based network that processes data in the radio-based network according to a standard implemented by the radio-based network ([0013], “Next Generation radio networks, towards Open Radio Access Networks (RANs)…virtualized RAN…”; [0014], “…a dynamically configurable control node that integrates radio and control plane functionality, to, in conjunction with multiple network distributed User Plane (UP) functions, enable the flexible routing and transport of traffic to satisfy different QoS and network slicing requirements associated with different types of network services and different types of traffic. Such configurable nodes may be configured based on user equipment (UE) requested requirements (i.e., security and/or latency requirements) as well as the availability of such configurable resources.”  “RAN” indicates a radio access network standard), the data-processing network function comprises at least one of: a User Plane Function (UPF), an Access and Mobility Management Function (AMF), or a Session Management Function (SMF) ([0014], “User Plane (UP) functions); and
at least one computing device of a cloud provider network operated by the cloud service provider ([0014], “The configurable control nodes may be positioned, using, for example, NFV, at different distributed locations throughout the network environment, such as at the far edge (e.g., wireless node), in an edge cloud (e.g., a Multi-Access Edge Computing (MEC) cloud), in a centralized
RAN (C-RAN), and/or in the core cloud.”; [0015], “The wireless station (also referred to as "base station") 100 may, in one implementation, include a New Radio (NR) Next Generation gNodeB used in the Radio
Access Network (RAN) of a Next Generation mobile network, such as, for example, a 5G mobile network. Base station 100 may include at least one radio unit (RU) 110, at least one distributed unit (DU) 115, and at least one configurable control node 120.”  The base station that includes the RONs and Rus, and DUs is equivalent to a computing device), the at least one computing device configured to at least:
receive input data from the customer by way of an application programming interface (API) or a user interface ([0016], RUs of the base station have radio interface interfacing with UEs) to configure the data-processing network function to perform a customized function for the radio-based network ([0014], “a dynamically configurable control node that integrates radio and control plane functionality, to, in conjunction with multiple network distributed User Plane (UP) functions, enable the flexible routing and transport of traffic to satisfy different QoS and network slicing requirements associated with different types of network services and different types of traffic. Such configurable nodes may be configured based on user equipment (UE) requested requirements (i.e., security and/or latency requirements) as well as the availability of such configurable resources”; figure 7.  The security instance is a customized function.  Also see [0018], “sub-elements 122 may be dynamically configured to include one or more Central Unit (CU) functionalities, Access and mobility Management Function (AMF) functionalities, or Session Management Function (SMF) functionalities. Once instantiated to include particular requested functionalities, data traffic to/from UEs may leverage the functionalities to increase performance and/or security during particular data sessions. Instantiation or selection of a particular control node functionality based on, for example, a performance profile associated with the DU 115, a user profile associated with the requesting UE, and/or network performance requirements associated with the network service, application, or traffic involved in the data session”), the customized function being unspecified by the standard (see citation above, and figure 7 wherein a security instance, paging and/or service area control instance, etc. is unspecified by the radio access network standard); and 
configure, in response to the input data, the data-processing network function to perform the customized function when executed in the radio-based network see citation above; ([0014]-[0018]).
As to claim 9, see similar rejection to claim 1.
As to claim 21, see similar rejection to claim 1.
As to claim 2, Yang discloses the system of claim 1, wherein the data-processing network function is executed in a provider substrate extension at an edge location of the cloud provider network ([0014], “The configurable control nodes may be positioned, using, for example, NFV, at different distributed locations throughout the network environment, such as at the far edge (e.g., wireless node), in an edge cloud (e.g., a Multi-Access Edge Computing (MEC) cloud).”).
As to claim 10, Yang discloses the computer-implemented method of claim 9, wherein the data-processing network function is specified by a standard, and the customized function is unspecified by the standard (see citation in rejection to claim 1).
As to claim 3, Yang discloses the system of claim 1, wherein the data-processing network
function is executed in a regional data center of the cloud provider network ([0014], “The configurable control nodes may be positioned, using, for example, NFV, at different distributed locations throughout the network environment, such as at the far edge (e.g., wireless node), in an edge cloud (e.g., a Multi-Access Edge Computing (MEC) cloud), wherein an edge cloud can be considered a regional datacenter).
As to claim 4, Yang discloses the system of claim 1, wherein the data-processing network function includes a plurality of stages, and the input data specifies one of the plurality of stages at which the customized function is to be performed (figure 7, the security instance, the paging and/or service area control instance in combination can be considered a customized function that has multiple stages depending on the input data). 
As to claim 5, Yang discloses the system of claim 1, wherein the input data includes customer-provided code, and the at least one computing device is further configured to perform a security analysis on the customer-provided code (figure 7, “high security?”).
As to claim 7, Yang discloses the system of claim 1, wherein the data-processing network function comprises a UPF (see citation in rejection to claim 1), and the customized function corresponds to at least one of: an encryption function, a decryption function, a logging function, a traffic shaping function (figure 7), “paging and/or service area control instance”), a quality-of-service modification function, an intrusion detection function, a compression function, a decompression function, or an intrusion prevention function.
As to claim 8, Yang discloses the system of claim 1, wherein the data-processing network function comprises an AMF ([0020]), and the customized function corresponds to at least one of: an authentication function or an admission control function ([0020]).
As to claim 12, Yang discloses the computer-implemented method of claim 9, wherein the input data includes a configuration parameter for the data-processing network function to provide data to a service that performs the customized function (figure 7, “high security” is s configuration parameter; see also [0055]).
As to claim 13, Yang discloses the computer-implemented method of claim 9, wherein the input data includes a configuration parameter for the data-processing network function to perform the customized function, and configuring the data-processing network function to perform the customized function when executed in the radio-based network further comprises enabling, by the at least one computing device, the customized function in the data-processing network function based at least in part on the configuration parameter (see citation in rejection to claim 12).
As to claim 17, Yang discloses the computer-implemented method of claim 9, wherein the input data indicates a selection of one of a plurality of customized versions of the data processing network function (figure 7, whether having security or not is different version), and configuring the data-processing network function to perform the customized function when executed in the radio-based network further comprises configuring, by the at least one computing device, the radio-based network to use the one of the plurality of customized versions of the data-processing network function (figure 7).
As to claim 22,  Yang discloses the non-transitory, computer-readable medium of claim 21, wherein: the data-processing network function is executed in a provider substrate extension at an edge location of a cloud provider network (see citation in rejection to claim 2); and the data-processing network function comprises the UPF (see citation in rejection to claim 1), and the customized function corresponds to at least one of: an encryption function, a decryption function, a logging function, a traffic shaping function, a quality-of-service modification function, an intrusion detection function, a compression function, a decompression function, or an intrusion prevention function (see citation in rejection to claim 7).
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, as applied to claim 1 above, and further in view of Chen et al (US 2007/0174424).
As to claim 15, Yang discloses the claimed invention substantially as discussed in claim 14, including configuring the data-processing network function to execute the plug-in to perform the customized function (see citation in rejection to claim 1), but does not expressly disclose a security analysis on the plug-in.  Chen discloses a concept of performing a security analysis on a plug-in ([0005]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Yang with Chen. The suggestion/motivation of the combination would have been to ensure security of plug-in (Chen, [0005]).
As to claim 14, Yang discloses the claimed invention substantially as discussed in claim 9, but does not expressly disclose the input data includes a plug-in for the data-processing network function to perform the customized function, and configuring the data-processing network function to perform the customized function when executed in the radio-based network further comprises configuring, by the at least one computing device, the data-processing network function to execute the plug-in to perform the customized function.  Chen discloses a concept of input date includes a plug in for a data-processing network function to perform a customized function, and configuring the data-processing network function to perform the customized function when executed in a network comprising configuring, by a computing device, the data processing network function to execute the plug-in to perform the customized function ([0005].
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Yang with Chen. The suggestion/motivation of the combination would have been to utilize web plug-ins (Chen, [0005]).
10.	Claims 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, as applied to claim 1 above, and further in view of Hu (US 2021/0250844).
As to claim 6, Yang discloses the claimed invention substantially as discussed in claim 1, including wherein the data-processing network function comprises the SMF ([018]), but does not expressly disclose that the customized function corresponds to at least one of: a function for assigning network addresses to user equipment in the radio-based network, or a function for assigning user equipment to one of a plurality of UPFs. Hu discloses a concept of a data-processing network function to comprise a Session Management Function (SMF), and a customized function corresponding to at least one of: a function for assigning network addresses to user equipment, or a function for assigning user equipment to one of a plurality of User Plane Functions (UPFs) ([0111]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Yang with Hu. The suggestion/motivation of the combination would have been to bind to preset addresses (Hu, [0111]).
As to claim 23, Yang-Hu discloses the non-transitory, computer-readable medium of claim 21, wherein: the data-processing network function is executed in a provider substrate extension at an edge location of a cloud provider network (see citation in rejection to claim 2); and the data-processing network function comprises the SMF, and the customized function corresponds to at least one of: a function for assigning network addresses to user equipment in the radio-based network, or a function for assigning user equipment to one of a plurality of UPFs (see similar rejection to claim 6).
11.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, as applied to claim 1 above, and further in view of Tsay et al (US 8751466).
As to claim 16, Yang discloses the claimed invention substantially as discussed in claim 14, but does not expressly disclose configuring, by the at least one computing device, the data-processing network function to execute the plug-in in a sandboxed environment that limits access of the plug-in to at least one computing resource.  Tsay discloses a concept for configuring a function to execute a plug-in in a sandboxed environment that limits access of the plug-in to at least one computing resource (col. 9, paragraph 2).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combne Yang with Tsay. The suggestion/motivation of the combination would have been to in order to limit computation resources, memory, system resource access, or network access utilized by the programs (Tsay, col. 9, paragraph 2).
12.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, as applied to claim 1 above, and further in view of Guim Bernat et al (US 2021/0144517, submitted by IDS dated 7/27/2022).
As to claim 24, Yang discloses the claimed invention substantially as discussed in claim 1, including a 5G mobile network ([0015]), but does not expressly disclose wherein the standard is a 3rd Generation Partnership Project (3GPP) standard.  Guim Bernat discloses a concept for a 5G network to use 3GPP standard ([1238]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Yang with Guim Bernat. The suggestion/motivation of the combination would have been to utilize known standard (Guim Bernat,[1238]).
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/               Primary Examiner, Art Unit 2458